Appeal from a judgment of the Allegany County Court (James E. Euken, J.), rendered January 9, 2003. The judgment revoked defendant’s probation and imposed a sentence of imprisonment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment revoking the sentence imposed upon his conviction of sexual abuse in the first degree (Penal Law § 130.65 [1]) and sentencing him to a determinate term of incarceration of five years. Although defendant admitted that he violated the conditions of his probation in that prior sentence, he now challenges the propriety of one of those conditions. Defendant’s present challenge is not properly before us on this appeal (see People v Swank, 278 AD2d 861 [2000], lv denied 96 NY2d 807 [2001]; People v Ambriati, 239 AD2d 948 [1997], lv denied 90 NY2d 901 [1997]; People v Holmes, 226 AD2d 1122 [1996], lv denied 88 NY2d 966 [1996]). Contrary to defendant’s further contention, the term of incarceration imposed is not unduly harsh or severe. We have reviewed the contentions of defendant in his pro se supplemental brief and conclude that they are without merit. Present—Pigott, Jr., EJ., Pine, Kehoe, Gorski and Martoche, JJ.